Case 1:18-cv-00082-PKC-SJB Document 59 Filed 01/25/21 Page 1 of 2 PageID #: 482
                                 PARKER HANSKI LLC
                                  40 WORTH STREET, 10TH FLOOR
                                   NEW YORK, NEW YORK 10013
                                      PHONE: 212.248.7400
                                      FAX:   212.248.5600
                                   Contact@ParkerHanski.com

                                                              January 25, 2021

 Via ECF
 The Honorable Sanket J. Bulsara
 United States Magistrate Judge
 United States District Court

                Re:     Kelly Irish v. Tropical Emerald LLC and Rainbow USA, Inc.

                Docket No. 1:18-cv-00082-PKC-SJB

 Dear Judge Bulsara:

        We represent the plaintiff in the above-entitled action. We write to respectfully ask the
 Court to strike defendants’ letter motion to reconsideration (ECF Document # 58) with prejudice
 because the filing is a bad faith end run around Your Honor’s Order to limit the filing to five
 pages. Defendants disrespect Your Honor by employing outrageously unprofessional tactics of
 substantially reducing the font size of the text, reducing line spacing, reducing size of top page
 margins, eliminating paragraph indentations, and shoving a large portion of text into footnotes of
 an even lower font size.

         The defendants’ letter appears to be 10 point font size text for the body and 8 point font
 size for the footnotes. Even more egregious is the fact that this five-page letter contains 16
 footnotes spanning 57 lines of absurdly small text. The end result is a document that is
 unreasonably difficult to read and was clearly formatted as a way to evade Your Honor’s five
 page limitation.

        As Your Honor may recall, defendants originally submitted a seventeen (17) page
 Memorandum of Law to reargue this discovery dispute. (See ECF Document #52). On January
 11, 2021, Your Honor issued an Order denying defendants’ motion for reconsideration, without
 prejudice, because it was:
         “in violation of the Court's page limits for discovery motions. The Court's Individual
        Practices provide that discovery motions are to be no longer than 5 pages in length.
        Defendants' brief was 17 pages in length--three times the length of its original brief on
        these issues. - more than four times the length of defendants’ response in opposition.

         The next day, defendants filed a motion to enlarge the page limitation from five pages to
 ten pages for its motion for reconsideration. (See ECF Document # 56). By Order dated January
 20, 2021, Your Honor denied that application and instructed defendants that any motion for
 reconsideration must conform with the page limitations “set forth in the Court’s individual
 practices.”
Case 1:18-cv-00082-PKC-SJB Document 59 Filed 01/25/21 Page 2 of 2 PageID #: 483




         Rather than comply with Your Honor’s numerous Orders, defendants cavalierly believe
 that they can reduce the font sizes, reduce line spacing, reduce size of top page margins,
 eliminate paragraph indentations, and increase the amount of text in footnotes - to the point
 where all the arguments contained in the 17 page Memorandum of Law now fit into five pages.
 Indeed, a review of the legal arguments made in the defendants’ 17 page Memorandum of Law
 show that they are reproduced almost verbatim in defendants’ five page submission.

         Local Civil Rule 11.1(b)(1) of the Local Rules of the United States District Courts for the
 Southern and Eastern Districts of New York requires that “all text must be 12-point type or
 larger, except for text in footnotes which may be 10-point type.” Your Honor’s Rules of Practice
 also states that “a reasonable font of 12 point or larger, including for footnotes” is required for all
 Memorandum of Law.

         Defendants clearly know that all written communications to the Court require at least a
 12 point font and defendants have submitted numerous filings to the Court and none of those
 filings ever contained the tactics used by defendants in their motion for reconsideration.
 Compare, for example, the font and style of defendants’ letter motion to enlarge the page
 limitation with the instant letter motion for reconsideration. (See ECF Documents #56 and 58).

         Plaintiff is prejudiced by this filing because the defendants have essentially filed 17 pages
 of argument. Defendants have therefore improperly gained a strategic advantage as plaintiff’s
 response is limited to five pages. Plaintiff cannot and will not utilize the same formatting tactics
 to respond to defendants’ arguments.

         Accordingly, we respectfully ask the Court to strike defendants’ motion for
 reconsideration (ECF Document # 58) with prejudice; and, if this application is denied, to extend
 the date for plaintiff to respond to defendants’ motion for reconsideration to a date after the
 Court resolves this application.

        Thank you for your time and attention to this matter. With kindest regards, I am

                                                        very truly yours,

                                                              /s/
                                                        Glen H. Parker, Esq.




                                                   2
